            Case 1:20-mj-05276-UA Document 4 Filed 06/25/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 UNITED STATES OF AMERICA
                                                                         Affirmation in Support of
                           v.                                Application for Order of Continuance

 RONALD ROMANO,                                                                      20 Mag. 5276

                                     Defendant.
 -------------------------------------------------------X

State of New York                                   )
County of New York                                  : ss.:
Southern District of New York                       )

        Nicholas W. Chiuchiolo, pursuant to Title 28, United States Code, Section 1746, hereby

declares under penalty of perjury:

        1. I am an Assistant United States Attorney in the Office of Geoffrey Berman, United States

Attorney for the Southern District of New York. I submit this affirmation in support of an

application for an order of continuance of the time within which an indictment or information

would otherwise have to be filed, pursuant to 18 U.S.C. ' 3161(h)(7)(A).

        2. RONALD ROMANO was arrested on May 26, 2020. The defendant was charged in a

complaint dated May 21, 2020, with violations of 18 U.S.C. §§ 1349, 1343, 2, and 371. The

defendant was presented before Magistrate Judge Ona T. Wang on May 26, 2020, and was

represented by Mark Macron, Esq. Judge Wang ordered the defendant released.

        3. At presentment, defense counsel consented to a waiver of his client=s right pursuant to

Rule 5.1 of the Federal Rules of Criminal Procedure to a preliminary hearing within 14 days of the

initial appearance. Accordingly, under the Speedy Trial Act the Government initially had 30 days

to file an indictment or information.

                                                        3
           Case 1:20-mj-05276-UA Document 4 Filed 06/25/20 Page 2 of 4



       4. On or about June 9, 2020, the attorneys for the Government requested from defense

counsel a 30-day continuance because, among other reasons, to allow additional time for the

parties to discuss a potential disposition of this matter.

       5. On or about June 9, 2020, Mark Macron, Esq., counsel for RONALD ROMANO,

consented to a 30-day continuance of the date by when the Government must file an indictment or

information. Accordingly, the new date by when the Government must file an indictment or

information would be July 27, 2020.

       6. For the reasons stated above, the ends of justice served by the granting of the requested

continuance outweigh the best interests of the public and defendant in a speedy trial.

Dated: New York, New York
       June 17, 2020



                                                __________________________
                                                NICHOLAS W. CHIUCHIOLO
                                                Assistant United States Attorney
                                                212-637-1247




                                                   4
            Case 1:20-mj-05276-UA Document 4 Filed 06/25/20 Page 3 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 UNITED STATES OF AMERICA

                           v.                                             Order of Continuance

 RONALD ROMANO,                                                                     20 Mag. 5276

                                     Defendant.
 -------------------------------------------------------X

        Upon the application of the United States of America and the affirmation of Nicholas W.

Chiuchiolo, Assistant United States Attorney for the Southern District of New York, it is found

that RONALD ROMANO, the defendant, who was arrested on May 26, 2020, and who was

charged with violations of 18 U.S.C. §§ 1343, 1349, 2, and 371 in a complaint dated May 21, 2020;

        It is further found that the defendant was presented before Magistrate Judge Ona T. Wang

on May 26, 2020, and was ordered released;

        It is further found that RONALD ROMANO waived his right to a preliminary hearing, and

Magistrate Judge Wang set June 25, 2020 as the date by when the Government must file a

indictment or information;

        It is further found that the Government has requested a continuance of 30 days of the

preliminary hearing date, and that Mark Macron, Esq., counsel for RONALD ROMANO, has

advised the attorneys for the Government that his client consents to a 30-day adjournment of the

date by when the Government must file an indictment or information;

        It is further found that the granting of such a continuance best serves the ends of justice

and outweighs the best interests of the public and the defendant in a speedy trial; and therefore it

is
         Case 1:20-mj-05276-UA Document 4 Filed 06/25/20 Page 4 of 4



      ORDERED that the request for a continuance pursuant to 18 U.S.C. '3161(h)(7)(A) is

hereby granted until July 27, 2020 for RONALD ROMANO.

Dated: New York, New York
           25 2020
       June__,



                                        ____________________________________
                                        UNITED STATES MAGISTRATE JUDGE
                                        SOUTHERN DISTRICT OF NEW YORK




                                           2
